Order of disposition, Family Court, New York County (George Jurow, J.), entered on or about November 16, 1999, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent father’s parental rights with respect to the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the finding of permanent neglect against respondent, based on his failure to plan for the future of the child (see Matter of Amanda R., 215 AD2d 220, lv denied 86 NY2d 705). Although the agency diligently endeavored to encourage and strengthen the parental relationship by regularly scheduling weekly visitation between respondent and the child and by urging respondent to attend *320counseling and therapy sessions to address problems standing in the way of the child’s return to him, respondent was chronically absent from or unaccountably late for the scheduled visits and did not avail himself of the offered counseling and therapy (see Matter of Christina Jeanette C., 168 AD2d 351).
The preponderance of the evidence establishes that it was in the child’s best interests to terminate respondent’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 147-148) so as to free the child for adoption by the foster parent with whom he has bonded, having lived with her since infancy. Concur— Williams, P.J., Rosenberger, Rubin, Friedman and Gonzalez, JJ.